
	

116 HR 3814 IH: Domestic Offshore Energy Reinvestment Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 3814
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2019
			Mr. Richmond (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Domestic Offshore Energy Reinvestment Act of 2019. 2.Amendments to the Gulf of Mexico energy security act of 2006 (a)In generalSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
 (1)in paragraph (1), by striking 50 and inserting 37.5; and (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking 50 and inserting 62.5; (B)in subparagraph (A), by striking 75 and inserting 80; and
 (C)in subparagraph (B), by striking 25 and inserting 20. (b)In generalSection 105(d) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
 (1)in paragraph (1), by inserting after subparagraph (E):  (F)planning, engineering, design, construction, operations, and maintenance of one or more projects that are specifically authorized by any other Act for ecosystem restoration, hurricane protection, or flood damage prevention.; and
 (2)in paragraph (2), by striking paragraph (2) and inserting:  (2)LimitationOf the amounts received by a Gulf producing State or coastal political subdivision under subsection (b)—
 (A)not more than 3 percent may be used for the purposes described in paragraph (1)(E); and (B)not less than 25 percent may be used for the purposes described in paragraph (1)(F), and shall be applied proportionally to the applicable Federal and non-Federal share pursuant to such specific project authorization..
 (c)In GeneralSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by striking section 105(f).
